—Judgments, Supreme Court, Bronx County (Harold Silverman, J.), rendered April 3, 1997, convicting defendants, after a jury trial, of murder in the second degree, and sentencing each of them to a term of 20 years to life, unanimously affirmed.
Defendants were afforded their right to be present at all material stages of the proceedings. Defendants’ presence at the various sidebar and robing room conferences held in this case, including those held during voir dire of potential jurors, was either validly waived by their counsel (People v Vargas, 88 NY2d 363, 375-376; People v Diaz, 246 AD2d 397, Iv denied 92 NY2d 851), or was not required since only legal issues were discussed and, where mixed questions of law and fact were addressed, their presence would have afforded them no meaningful opportunity to affect the outcome since the issues did not involve matters about which either defendant had peculiar knowledge (People v Roman, 88 NY2d 18, 26-27; People v Rodriguez, 85 NY2d 586, 590).
Since the information was disclosed in time for the defense to use it effectively (People v Sutherland, 219 AD2d 523, iv denied 87 NY2d 908; see also, People v Cortijo, 70 NY2d 868), there was no violation of the People’s duty under Brady v Maryland (373 US 83).
The admission of the statement of a co-conspirator was proper since all of the elements required therefor, including that of the declarant’s unavailability, were established (People v Bac Tran, 80 NY2d 170, 179; People v Roman, 212 AD2d 390, Iv denied 86 NY2d 740). We have reviewed and rejected the *163other claims raised by defendants. Concur — Ellerin, P. J., Tom, Wallach and Saxe, JJ.